The State of TexasAppellee/s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                      March 3, 2015

                                   No. 04-14-00198-CR

                                 Jorge Alvarez GOMEZ,
                                        Appellant

                                            v.

                                THE STATE OF TEXAS,
                                      Appellee

                 From the County Court at Law No. 6, Bexar County, Texas
                                 Trial Court No. 362070
                     Honorable Wayne A. Christian, Judge Presiding

                                      ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Karen Angelini, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Jason K. Pulliam, Justice

       The court has considered the Appellant’s Motion for Rehearing and Reconsideration En
Banc, and the motion is DENIED.

                                                  _________________________________
                                                  Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of March, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court